DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below: 
Independent claims 1 and 11 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Onuma Koji (JP 63096350).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma Koji (JP 63096350. Hereinafter “Onuma”. Examiner notes that English translation for this Japanese patent was download from Espacenet, which is cited in the IDS filed on 03/27/20) in view of Devengenzo et al. (US 2013/0274761, which is cited in the IDS filed on 10/21/2020).

a slider (6, Fig. 7); 
first nut (1, Fig. 7) and second nut (3, Fig. 7) rotatably disposed within the slider and each having a geared outer surface (Fig. 7); 
a gear (23, Fig. 7) operably coupled to the geared outer surface of each of the first nut (1) and second nut (3); 
a right-handed lead screw (2) (Fig. 7. Page 8, line 4. Examiner notes that page 8 discusses about the embodiment as shown in Fig. 2, however, the embodiment as shown in Fig. 7 and other embodiments also used reference numeral “2” for the lead screw, which is located on top of lead screw (4). Thus, one of ordinary skill in the art would understand that lead screw “2" in all embodiments is right-handed lead screw) disposed in parallel relation with a left-handed lead screw (4) (Fig. 8 of the present application also shows the helical thread of lead screw 102, which is a left-handed lead screw (para [0033] of the publication), is following a counter clockwise direction and the helical thread of lead screw 104, which is a right-handed lead screw (para [0033] of the publication), is following a clockwise direction. Onuma discloses lead screw 2 is a right handed lead screw. Fig. 7 of Onuma reference, which is reproduced below, also shows the helical thread of lead screw 2, which is a right-handed lead screw, is following a clockwise direction. Figure 7 shows that the thread of lead screw 4 is opposite with the thread of right-handed lead screw 2 and in a same direction with left-handed lead screw 2 of the present application. Thus, the lead screw 4 is a left-handed lead screw) and extending through the slider (6) and threadingly engages 

    PNG
    media_image1.png
    593
    582
    media_image1.png
    Greyscale






Referring to claims 3 and 13, Onuma discloses the robotic arm according to claims 1 and 11, respectively, wherein rotation of the lead screws (2 and 4) in the same direction relative to one another rotates the first nut 1 and second nut 3 to drive a rotation of the gear relative to the slider 6 (Fig. 7 and page 8, line 10. Examiner notes that the mechanism of Onuma is similar to the present application, thus, the mechanism of Onuma would perform the same function as required in claims 3 and 13). 

Referring to claims 4 and 14, Onuma/Devengenzo discloses the robotic arm according to claims 1 and 11, respectively, further comprising a housing connected to the slider, the gear rotatably disposed within the housing and axially constrained within the housing, wherein the housing and the slider are configured to move axially together along the lead screws (the carriage 106 of Devengenzo has been interpreted as housing connected to the slider). 



Referring to claims 8 and 18, Onuma/Devengenzo discloses the robotic arm according to claims 1 and 11, respectively, further comprising an elongate link 5 (Fig. 7, which is reproduced above) having the slider 6 slidably disposed therein and the lead screws 2 and 4 rotatably disposed therein, the lead screws axially fixed within the elongate link 5. 

Referring to claims 9 and 19, Onuma/Devengenzo discloses the robotic arm according to claims 1 and 11, respectively, wherein the slider 6 defines a first passageway therethrough and a second passageway therethrough, the first nut 1 disposed coaxially with the first passageway and the second nut 3 disposed coaxially with the second passageway (Fig. 7, which is reproduced above). 
 
Referring to claims 10 and 20, Onuma/Devengenzo discloses the robotic arm according to claims 9 and 19, respectively, but fails to disclose wherein the slider 6 defines a side opening therein, the geared outer surface of each of the first nut 1 and second nut 3 projecting outwardly through the side opening. Examiner contends that it .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma Koji in view of Devengenzo et al. as applied to claim 1 above and further in view of Lee et al. (US 2004/0049205).

Referring to claims 5 and 15, Onuma/Devengenzo discloses the robotic arm according to claims 4 and 14, respectively, but fails to disclose wherein the housing defines a passageway therethrough configured for passage of a surgical instrument. However, Lee discloses a robotic surgical system (Figs. 1-3 and 16B-16C) with a housing 614 (Fig. 16C) defines a passageway therethrough configured for passage of a surgical instrument 56. Apparently the advantage of the housing as disclosed by Lee improve the security of the surgical instrument because the housing surround around the handle of the surgical instrument. Therefore, it would have been obvious to one of ordinary skill in the art to have provided a housing to the carriage 106 of Devengenzo to improve the security of the surgical instrument.
 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771